DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/2020 has been entered.

RESPONSE TO ARGUMENTS
1) Applicant’s arguments, see page(s) 3, filed on 12/29/2020, with respect to the claims 17-20 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of the claim 17-20 has been withdrawn.
2) Applicant’s arguments, see page(s) 4-17, filed on 12/29/2020, with respect to the claims 1 and 17 and their dependent claims using the references Nana and Choi have been considered but are moot because the arguments pertaining to Nana and Choi is no longer relevant as prior art as Nana and Choi are not relied upon for the rejection of the argued limitation.  However, upon further consideration, a new ground(s) of rejection is made in view of the US Patent Application Publication by Purkiss (US # 20170167669) is made.
Drawings
The drawings are objected to because:
•	The essential feature of “power supply” mentioned in the claim 1, line 3 and claim 17, lines 2-3 limitation is not illustrated in Figures 1-12. Examiner suggests to clearly illustrated the “power supply” as disclosed in specification page 3, lines 11-12. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 1 recites the limitation "…to the power supply for…” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2-16, being dependent to claim 1 inherit the same problem and are also rejected under this paragraph.
Claim 17 recites the limitation "…to the power supply for…” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 18-20, being dependent to claim 17 inherit the same problem and are also rejected under this paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 5, 8 - 9, 11, 17 and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent Application Publication by Purkiss (US # 20170167669).

Regarding Claim 1, Purkiss teaches in Figures 1-3, 6-7 and 14, a wireless charging system (wireless charging base 200) to charge an electronic device (flashlight 100, [0027, 0031]) having a receiving coil (internal receiver coil 72) and a protruding grip (wireless recharging dock 70, [0028, line 10]) unconnected to the power supply for said electronic device (the wireless recharging dock 70 (protruding grip) is not connected to the internal receiver coil 72 nor to the internal rechargeable battery 15 (power supply) of the flashlight 100, [0029, lines 12-21]), wherein said grip has a first end (end of the wireless recharging dock 70 attached towards the flashlight 100), the surface area of which is affixed generally flush to a surface of said electronic device (see fig 2 and 3), and a second distal end disposed opposite said first end at a distance from said surface of said electronic device (end of the wireless recharging dock 70 facing towards the top surface of wireless rechargeable docking station 200), said system comprising: 
a housing (main housing body 30 of wireless rechargeable docking station 200, [0028, lines 4-5]) having a first surface element (top cover 210) and second surface element (bottom cover 220) affixed together (see figure 6 and 7, [0033, lines 7-8]); 
a transmitter circuit (wireless power transmitter PCB 260) comprising an induction coil (wireless power transfer coil 280) wherein said induction coil is affixed to a portion of said housing (Page 2, Col 2, lines 13-19); and 
an opening (Fig 6, aperture 240) defined by said first surface element to accept said grip so at least a portion of said grip is disposed in a cavity recessed into said [0034, lines 4-6], at least a portion of said electronic device surface is disposed adjacent said first surface (see Fig 1, [0034, lines 4-6]) and said receiving coil is disposed within the generated electromagnetic field of said induction coil during operation (Abstract, lines 4-5, [0006, 0031, lines 1-8]).

Regarding Claim 2, Purkiss teaches the system of claim 1.
Purkiss further teaches a power source (Fig 6, 120) connected to said transmitter circuit to electrify said induction coil (Page 2, Col 2, lines 13-19, [0033, lines 1-3]). 

Regarding Claim 3, Purkiss teaches the system of claim 2.
Purkiss further teaches wherein said power source is removably connected to said transmitter circuit [0034, lines 6-9].

Regarding Claim 5, Purkiss teaches the system of claim 1.
Purkiss further teaches wherein said opening has an unbroken perimeter so said opening is fully encircled by said first surface element (see fig 6). 

Regarding Claim 8, Purkiss teaches the system of claim 1.
Purkiss further teaches wherein said transmitter coil is disposed within a portion of said housing [see Figs, 6 and 7, 0031, lines 1-8].

Regarding Claim 9, Purkiss teaches the system of claim 1.
(see fig 6).

Regarding Claim 10, Purkiss teaches the system of claim 1.
Purkiss further teaches securing mechanism affixed to a portion of said housing that frictionally engages said grip when said grip is inserted through said opening ([0033, lines 1-7, also see Fig 8, [0035]).  
Regarding Claim 11, Purkiss teaches the system of claim 1.
Purkiss further teaches wherein a portion of the perimeter of said opening frictionally engages and supports said grip when said grip is inserted through said opening (When user places the flashlight 200 on the wireless rechargeable docking station 200, there will be some friction in engaging the cell phone). 

Regarding Claim 12, Purkiss teaches the system of claim 1.
Purkiss fails to teach wherein said second surface element (bottom cover 220) is disposed adjacent to said grip when said grip is inserted through said opening (bottom cover 220 is adjacent to said grip, bottom cover 220 at any arbitrary distance from the top surface of the grip is considered as adjacent). 

Regarding Claim 13, Purkiss and Saitoh teaches the system of claim 12.
Purkiss further teaches wherein said second surface element frictionally engages said grip when said grip is disposed through said opening [0033, lines 1-7]. 

Regarding Claim 17, Purkiss teaches in Figures 1-3, 6-7 and 14, a method for wireless charging an electronic device (flashlight 100, [0027, 0031]) having a receiving coil (internal receiver coil 72) and a protruding grip (wireless recharging dock 70, [0028, line 10]) unconnected to the power supply for said electronic device (the wireless recharging dock 70 (protruding grip) is not connected to the internal receiver coil 72 nor to the internal rechargeable battery 15 (power supply) of the flashlight 100, [0029, lines 12-21]), wherein said grip has a first end (end of the wireless recharging dock 70 attached towards the flashlight 100), the surface area of which is affixed generally flush to a surface of said electronic device (see fig 2 and 3), and a second distal end disposed opposite said first end at a distance from said surface of said electronic device (end of the wireless recharging dock 70 facing towards the top surface of wireless rechargeable docking station 200), said method comprising: 
 providing a charging device (wireless rechargeable docking station 200) including a housing (main housing body 30 of wireless rechargeable docking station 200, [0028, lines 4-5]) having an opening (Fig 6, aperture 240) through at least one surface of said housing into a cavity recessed into said housing [0034, lines 4-6], and a transmitter circuit (wireless power transmitter PCB 260), including an induction coil (wireless power transfer coil 280) affixed to a portion of said housing (Page 2, Col 2, lines 13-19);
creating a magnetic field by applying current to said induction coil (Abstract, lines 4-5, [0006, 0031, lines 1-8]);
[0034, lines 4-6] and said receiving coil is in contact with said magnetic field (see Fig 1, [0034, lines 4-6]); 
inducing a current in said receiving coil through said magnetic field (Abstract, lines 4-5, [0006, 0031, lines 1-8]); and using said current to charge said electronic device (Abstract, lines 4-5, [0006, 0031, lines 1-8]).

Regarding Claim 18, Purkiss teaches the method of claim 17.
Purkiss further teaches including the step of attaching said wireless charging device to a surface [0034, lines 4-6].

Regarding Claim 19, Purkiss teaches the method of claim 17. 
Purkiss further teaches including the step of resting said grip on a surface adjacent said opening to secure said electronic device [0034, lines 3-6].

Regarding Claim 20, Purkiss teaches the method of claim 17. 
Purkiss further teaches including the step of securing said grip within said opening to secure said electronic device [0034, lines 3-6].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Purkiss as applied to claim 2 above, in further view of the US Patent Application Publication by Miller et al. (US # US 20170110902).

Regarding Claim 4, Purkiss teaches the system of claim 2.
Purkiss fails to teach wherein said transmitter circuit further comprises a controller unit to adjust the magnetic field generated by said induction coil. 
Miller teaches in Figure 9, a transmitter circuit (301) further comprises a controller unit (see fig 9) to adjust magnetic field generated by an induction coil ([0052, lines 1-3]). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a controller controlling the transmitter within the .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Purkiss as applied to claims 1 and 17 above, in view of the US Patent Application Publication by Saitoh et al. (US # 20030029976).

Regarding Claim 6, Purkiss teaches the system of claim 1.
Purkiss fails to teach wherein the perimeter of said opening has an open segment, so said opening is not fully encircled by said first surface element. 
Saitoh teaches wherein the perimeter of said opening has an open segment, so said opening is not fully encircled by said first surface element (As illustrated slide hole 72A is not fully encircled by surface 72).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include device holder assembly with grip and opening within the charging apparatus of Purkiss as taught by Saitoh, in order to securely mount and conveniently remove the electronic device on the charger surface, thus reducing the fear of device getting lost or damaged.

Regarding Claim 14, Purkiss teaches the system of claim 1.
Purkiss fails to teach wherein said first surface element is affixed to said second surface element by one or more bridge members that frictionally engage said grip when said grip is disposed through said opening.

It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include frictionally engages device grip with opening within the charging apparatus of Purkiss as taught by Saitoh, in order to securely mount and firmly connect the device on the charger surface.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Purkiss as applied to claim 1 above, in view of the US Patent Application Publication by Buchanan (US # 20160347257).

Regarding Claim 7, Purkiss teaches the system of claim 1.
Purkiss fails to teach wherein said opening comprises a first section and at least one connected extension section protruding from said first section forming a passage for a portion of said grip into which said portion may only be disposed after first being inserted through said first section. 
Buchanan teaches in Figures 1 and 2, a portable device mount (Title) having an opening (54) comprises a first section and at least one connected extension section protruding from said first section forming a passage for a portion of said grip into which (see inside arrow in annotated Fig 1 below, [0018]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include device holder having structure with wide section and plurality of extension within the apparatus of Purkiss as taught by Buchanan, in order to firmly mount rotatable mount to the electronic device on the charger surface.

    PNG
    media_image1.png
    809
    781
    media_image1.png
    Greyscale

Claims 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Purkiss as applied to claim 1 above, in view of the US Patent Application Publication by Chiang (US # 20160309865).

Regarding Claim 15, Purkiss teaches the system of claim 1.
Purkiss fails to teach further comprising an anchor receiver disposed on said second surface element to receive an anchor unit. 
(see annotated Fig 13 below) disposed on second surface element of electronic device to receive an anchor unit (see annotated Fig 13 below, [0038]).

    PNG
    media_image2.png
    706
    457
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include mounting base with anchor unit and anchor receiver within the charging apparatus of Purkiss as taught by Chiang, in order to firmly mount the charging device and protect the device from falling from an external force.

Regarding Claim 16, Purkiss teaches the system of claim 11.

Chiang teaches an electronic device mounting apparatus comprising an anchor unit affixed to said anchor receiver to secure said housing (see annotated Fig 13 below, [0038]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include mounting base with anchor unit and anchor receiver within the charging apparatus of Purkiss as taught by Chiang, in order to firmly mount the charging device and protect the device from falling from an external force.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Baarman et al. (US # 20110006611) teaches in Figures 20 and 21, a wireless charging system (Wireless power supply 10) to charge an electronic device (electronic device 100) having a receiving coil (secondary coil 102).
a transmitter circuit (122) comprising an induction coil (1221,1222, 1221) wherein said induction coil is affixed to a portion of said housing [0030, lines 9-13];
The US Patent Application Publication by Guirlinger (US # 20130083507) teaches in Figures 1a-1b, 2c and 3c, a device holder assembly for electronic devices [0002] comprising a grip and an opening (Fig 3C, 322) defined by surface to accept said grip [0025, 0029].
Pearce et al. (US # 20130168429) teaches an electronic device holder, holding device in a belt mount 4 has a through-hole opening 34 in the through-hole 12. The third embodiment of the belt mount 4 may either be threaded onto a belt 40 by means of the through-hole 12 (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 26, 2021